Citation Nr: 1746010	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-03 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel






INTRODUCTION

The Veteran served honorably in the United States Marine Corps from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 


FINDING OF FACT

The full benefit sought on appeal was granted, and the Veteran expressed a clear intent that his appeal not proceed any further.


CONCLUSION OF LAW

There remains no justiciable case or controversy for active consideration by the Board on the issue of entitlement to an initial disability rating in excess of 70 percent for PTSD.  38 U.S.C.A. § 7105(d) (5) (West 2014); 38 C.F.R. § 20.101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to notify and assist appellants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, neither Appellant nor his representative has raised any issues with the duty to notify or duty to assist.  When an appellant fails to raise procedural arguments, the Board is not required to search the record and address them.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Initial Disability Rating for PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. §  Part 4.  38 U.S.C.A. § 1155.  The Veteran's PTSD is currently rated as 70 percent disabling under Diagnostic Code 9411 of the General Rating Formula for Mental Disorders (General Formula), which pertains to PTSD.  38 C.F.R. § 4.130.  Under the General Formula, a 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  Id.  

In this case, the Veteran filed an original disability claim for PTSD on July 30, 2009.  Service connection was granted by a rating decision dated December 29, 2009, and a 50 percent disability rating was assigned, effective July 30, 2009.  The Veteran filed a timely notice of disagreement with the assigned rating in July 2010.  Thereafter, another VA PTSD examination was conducted.  In May 2017, the RO increased the Veteran's initial disability rating for PTSD to 70 percent, effective July 30, 2009.  Subsequently, on June 8, 2017, the Veteran expressed satisfaction with the 70 percent rating, as well as an intent that adjudication of his appeal not proceed further.  He also cancelled his scheduled video conference hearing. 

On a claim for an original or increased rating, the claimant is generally presumed to be seeking the maximum benefit allowed by law and regulation, and such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, it is well-established that where a claimant expressly indicates an intent that adjudication of certain specific claims not proceed beyond a certain point (e.g., a specific disability rating), neither the RO nor the Board has authority to adjudicate those specific claims.  AB, 6 Vet. App. at 339; Hamilton v. Brown, 4 Vet. App. 528, 544 (1993); see also Bond v. Derwinski, 2 Vet. App. 376, 377 (1992) (finding that when there is no case or controversy, or when a once live case or controversy becomes moot, there is a lack of jurisdiction).  Such is the case here.  Accordingly, this appeal must be dismissed. 


ORDER

The claim of entitlement to an initial disability rating in excess of 70 percent for service connected PTSD is dismissed. 




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


